Title: From John Adams to Elbridge Gerry, 20 June 1797
From: Adams, John
To: Gerry, Elbridge



My dear friend
Philadelphia June 20th 1797—

I have this moment written a Message to the Senate nominating you to be an Envoy Extraordinary to the French Republic; Knowing as I did Mr: Dana’s aversion to the sea, and his continual dread of his Mothers fate, I was always apprehensive he would decline, and Should have nominated you at first, if I had not been over ruled by the opinions of many Gentlemen, that Mr: Dana’s Experience in this Line, and Especially his Tittle of Chief Justice, would be great advantages in France, as were as among our people in America, I know you must make a Sacrafice, but I Sincerely hope you will not disappoint me, I should be Very happy to See you here before you Embark—Mr: Marshall accepts and will be here in a week from this day—
The Voyage I am confident will be for your health—My Compliments to Mrs Gerry; tell her She must not object—If She cannot accompany you, She must Sacrafice a little as Mrs: Adams did before for Six years; I pray you to let me hear from you as soon, and as often as possible
I am your Sincere friend.
John Adams